Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kyle Schlueter (Reg#54912) on 05/06/2022.

The application has been amended as follows: 

Claims 5–8 (cancelled).

Claims 16–22 (cancelled).

Claim 23 (new):  A method comprising:
receiving first user input that identifies textual content to be positioned between top and bottom edges of a border, the textual content comprising a first plurality of glyphs;
receiving second user input specifying that the top edge is to be positioned relative to a maximum ascent, and that the bottom edge is to be positioned relative to a baseline;
receiving third user input that specifies top and bottom offset values;
identifying a first font used to render the textual content, the first font comprising a second plurality of glyphs that includes at least one of the glyphs included in the first plurality of glyphs;
identifying a second font used to render the textual content, the second font comprising a third plurality of glyphs that also includes at least one of the glyphs included in the first plurality of glyphs;
identifying a tallest glyph amongst the second and third pluralities of glyphs, wherein the tallest glyph has a maximum height, but is not included in the first plurality of glyphs;
displaying the top edge at a first position that is separated from the maximum height by the top offset value; and
displaying the bottom edge at a second position that is separated from the baseline by the bottom offset value.

Claim 24 (new):  The method of claim 23, further comprising:
determining, based on the first position and the second position, a third position for a new corner where the top and bottom edges meet; and displaying the new corner at the third position.

Claim 25 (new):  The method of claim 24, further comprising identifying a corner type for the new corner, the corner type comprising one or more of fancy, bevel, inset, inverse rounded, and rounded.

Claim 26 (new):  The method of claim 24, further comprising:
identifying a radius of the new corner; adjusting the top edge at least in part by removing a length of the top edge equal to the radius; and adjusting the bottom edge at least in part by removing a length of the bottom edge equal to the radius.

Claim 27 (new):  The method of claim 23, further comprising:
identifying a margin associated with the textual content; and displaying a side edge of the border at a third position that is based on a location of the margin.

Claim 28 (new):  The method of claim 23, further comprising:
identifying a width associated with the textual content; and displaying a side edge of the border at a third position that is based on the width.

Claim 29 (new):  The method of claim 23, wherein the textual content is included in a first frame, and wherein the method further comprises rendering the bottom edge using a continuity indicator that associates the first frame with a second frame.

Claim 30 (new):  The method of claim 29, wherein the continuity indicator is a dashed line.

Claim 31 (new):  The method of claim 23, further comprising:
receiving fourth user input that identifies additional textual content to be positioned between top and bottom edges of an additional border; identifying one or more common characteristics shared by the border and the additional border; merging the border and the additional border to form a new border in response to identifying the one or more common characteristics; and
displaying the textual content, the additional textual content, and the new border.

Claim 32 (new):  A non-transitory computer readable medium encoded with instructions executable by at least one processor to implement a border generation process comprising:
receiving first user input that identifies textual content to be positioned between top and bottom edges of a border, the textual content comprising a first plurality of glyphs;
receiving second user input specifying that the top edge is to be positioned relative to a maximum ascent, and that the bottom edge is to be positioned relative to a baseline;
receiving third user input that specifies top and bottom offset values;
identifying a first font used to render the textual content, the first font comprising a second plurality of glyphs that includes at least one of the glyphs included in the first plurality of glyphs;
identifying a second font used to render the textual content, the second font comprising a third plurality of glyphs that also includes at least one of the glyphs included in the first plurality of glyphs;
identifying a tallest glyph amongst the second and third pluralities of glyphs, wherein the tallest glyph has a maximum height, but is not included in the first plurality of glyphs;
displaying the top edge at a first position that is separated from the maximum height by the top offset value; and
displaying the bottom edge at a second position that is separated from the baseline by the bottom offset value.

Claim 33 (new):  The non-transitory computer readable medium of claim 32, wherein the border generation process further comprises:
identifying a width associated with the textual content; and displaying a side edge of the border at a third position that is based on the width.


Allowable Subject Matter
Claims 1-4, 9-13, 23-33 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found to fully teach the specifically claimed display method related to textual content input.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 10, 2022